11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Brenda Mackey as representative of           * From the 441st District
the Estate of Violet Childs, deceased,         Court of Midland County,
                                               Trial Court No. CV48144.

Vs. No. 11-13-00083-CV                       * March 31, 2015

Midland-Odessa Transit                       * Memorandum Opinion by McCall
d/b/a EZ Rider,                                (Panel consists of: Wright, C.J.,
                                               Bailey, J., and McCall, sitting by
                                               assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Brenda Mackey as representative of the Estate of Violet
Childs, deceased.